              Case:19-01964-swd        Doc #:35 Filed: 08/01/19        Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN

IN RE:
TreDenick, Aaron & Alica                                     Case No.: 19-01964
                                                             Chapter 12
                                                             Filed: May 1, 2019
                                                             Hon. Scott W. Dales
                  Debtors.
___________________________________/


                                       PROOF OF SERVICE


Documents Served:

#1. Hearing Notice to Creditors and Other Parties in Interest (DN 34):

       Hearing will be held at the U. S. Bankruptcy Court, One Division Ave., N., 2nd Floor,
       Courtroom A, Grand Rapids, MI 49503 on September 5, 2019 at 9:30 AM to consider
       and act upon the following matter:

#2. DEBTORS’ MOTION TO VOLUNTARILY DISMISS CHAPTER 12 BANKRUPTCY PROCEEDING
(DN 32)

Persons Served via US Mail, first class, postage pre-paid:

(X)    Mailing Matrix, excluding all duplicates parties, parties receiving notice by ECF and
attorneys at Chase Bylenga Hulst, PLLC as shown on the revised matrix attached to this
pleading, as Exhibit A


The undersigned certifies that a copy of the documents listed as served above were served
upon the parties listed above by either depositing said in the U.S. Mail, postage prepaid or
through ECF.


Date of Service: 8/1/2019                    /s/ Sarah Suchodolski
                                             Sarah Suchodolski, Legal Secretary
                                             Chase Bylenga Hulst, PLLC
                                             25 Division Avenue S., Suite 500
                                             Grand Rapids, MI 49503
                                             (616) 608-3061
